FRIEDMAN, Acting P. J.
I dissent. There is no debate over the reasonableness of the fee or the value of the attorneys’ services. The question is one of probate jurisdiction. Under the authority of Probate Code section 1020.1 and Estate of Baglione (1966) 65 Cal.2d 192 [53 Cal.Rptr. 139, 417 P.2d 683], and by analogy to Estate of Kerr (1966) 63 Cal.2d 875 [48 Cal.Rptr. 707, 409 P.2d 931], I think the probate court had jurisdiction to make an award out of the trust to the attorneys whose services had resulted in its transformation into a stable, nondefeasible asset. Although testamentary, the trust had been so thoroughly reconstructed by the compromise of the will contest that the fee award did not represent a tangible intrusion on the testator’s intent.
A contingent fee contract of the kind involved here aids in the establishment of assets which might otherwise be lost to the will contestant. So viewed, it has great therapeutic value. That value is substantially impaired if the attorney, at the time of undertaking the project, may not look to the assets established by his work as the acknowledged source of his fee.
I make nothing of the fact that the client is sole beneficiary of the trust. Certainly the trust should not be surcharged for legal services owed by the beneficiary personally. (See DiMaria v. Bank of California (1965) 237 Cal.App.2d 254 [46 Cal.Rptr. 924].) What is important is that the legal services directly benefited the trust itself. In transforming the trust from a defeasible into a fixed asset, the services were comparable to those which result in the creation of a trust. (Cf. Estate of Stauffer (1959) 53 Cal.2d *738124, 132 [346 P.2d 748]; Hornstein, Legal Therapeutics: The “Salvage Factor in Counsel Fee Awards, 69 Harv.L.Rev. 658.) Assets may be rescued in this fashion only if attorneys undertake the rescue project with a firm prospect of remuneration out of the assets they establish. I would affirm the order.
A petition for a rehearing was denied May 7, 1971. Friedman, J., was of the opinion that the petition should be granted. Respondents’ petition for a hearing by the Supreme Court was denied June 9, 1971.